

	

		II

		109th CONGRESS

		1st Session

		S. 2044

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 17, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality

		  Act to resolve inequities in existing law by reducing the residency requirement

		  for the naturalization of aliens with extraordinary ability so that such aliens

		  may represent the United States at international events.

	

	

		1.Naturalization of aliens with

			 extraordinary ability

			(a)In

			 generalSection 316 of the

			 Immigration and Nationality Act (8 U.S.C. 1427), is amended by adding at the

			 end the following:

				

					(g)(1)The continuous residency requirement under

				subsection (a) may be reduced to 3 years for an applicant for naturalization

				if—

							(A)the applicant is the beneficiary of an

				approved petition for classification under section 204(a)(1)(E);

							(B)the applicant has been approved for

				adjustment of status under section 245(a); and

							(C)such reduction is necessary for the

				applicant to represent the United States at an international event.

							(2)The Secretary of Homeland Security shall

				adjudicate an application for naturalization under this section not later than

				30 days after the submission of such application if the applicant—

							(A)requests such expedited adjudication in

				order to represent the United States at an international event; and

							(B)demonstrates that such expedited

				adjudication is related to such representation.

							(3)An applicant is ineligible for expedited

				adjudication under paragraph (2) if the Secretary of Homeland Security

				determines that such expedited adjudication poses a risk to national security.

				Such a determination by the Secretary shall not be subject to review.

						(4)(A)In addition to any other fee authorized by

				law, the Secretary of Homeland Security shall charge and collect a $1,000

				premium processing fee from each applicant described in this subsection to

				offset the additional costs incurred to expedite the processing of applications

				under this subsection.

							(B)The fee collected under subparagraph (A)

				shall be deposited as offsetting collections in the Immigration Examinations

				Fee

				Account.

							.

			(b)Effective

			 date

				(1)In

			 generalThe amendment made by

			 subsection (a)—

					(A)shall take effect on the date of enactment

			 of this Act; and

					(B)is repealed on January 14, 2006.

					(2)ImplementationBeginning on the date of enactment of this

			 Act, the Secretary of Homeland Security shall accept and process applications

			 for naturalization filed by aliens described in section 316(g)(1) of the

			 Immigration and Nationality Act (8 U.S.C. 1427(g)(1)) in accordance with the

			 amendment made by subsection (a).

				

